Citation Nr: 1211298	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-15 246	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to December 1, 2011, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for Meniere's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to July 2006. 

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  They are on appeal from a September 2006 rating decision from the RO in Salt Lake City, Utah.


FINDINGS OF FACT
   
1.  Prior to December 1, 2011, the Veteran's lumbar strain never approximated flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since December 1, 2011, the Veteran's lumbar strain has not approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  Since the August 1, 2006, date of service connection, the Veteran's lumbar strain has not been productive of intervertebral disc syndrome, incapacitating episodes of symptoms of having a total duration of at least four weeks over 12 months, or any associated objective neurologic abnormalities.

4.  The Veteran's Meniere's disease results in dizziness and occasional staggering, but has not at any time since the August 1, 2006, date of service connection been productive of hearing impairment or a hearing loss disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar strain prior to December 1, 2011, and a rating in excess of 20 percent thereafter have not been met.  38 C.F.R. §§ 3.102, 3.321, 4.3, 4.21, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for an initial rating of 30 percent, but no higher, for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.3, 4.21, 4.87, DC, Diagnostic Codes 6204, 6205, 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for lumbar strain and Meniere's disease represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the rating of the disability did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in April 2006 and December 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of any relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The December 2011 audiological examination report also addressed the effects of the Veteran's asserted hearing problems on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Lumbar Strain

The Veteran's lumbar strain is rated under Diagnostic Code (DC) 5237, and is thus rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; 40 percent for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2011).   

Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this case, the report of an April 2006 QTC examination reflects that the Veteran complained of tightness, and discomfort with standing or prolonged sitting, with the pain occurring three times per month and lasting for two hours each time.  The pain was described as burning, aching, and sharp, and was elicited by physical activity and lying on the back.  It was relieved by rest, pain medication, and a heating pad.  He stated that his condition did not cause incapacitation, but that he had problems performing physical activities such as lifting or bending.  The Veteran also reported that the condition resulted in lost work three times per year.

Physical examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on palpation.  There was negative straight leg raising on both sides, and no ankylosis of the lumbar spine.  Range of motion was from 0 to 90 degrees of flexion, and 0 to 30 degrees of extension, right and left lateral flexion, and  right and left rotation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner stated that, without resorting to mere speculation, pain, fatigue, weakness, lack of endurance, and incoordination did not cause additional functional loss after repetitive use or during flare-ups.  The examiner further stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all other joints and muscles were within normal limits.  Neurological examination of the lower extremities revealed motor function and sensory function within normal limits, with full bilateral knee and ankle jerk.  Lumbar spine X-rays were noted to be within normal limits.  The diagnosis was lumbar sprain, with subjective factors of history of intermittent pain, and objective factors of negative X-ray and tenderness on examination.

An October 2006 VA treatment record reflects an assessment of degeneration of lumbar or intervertebral disc, L4-5, and chronic and recurrent back pain.  It also reflects an assessment of peripheral nerve disease, with left leg paresthesias and peroneal neuropathy, status post decompression.

A January 2007 VA treatment record reflects that the Veteran had a history of low back pain and had had a magnetic resonance imaging (MRI) in April 2006, which revealed disc bulge at L4/5.  The Veteran reported that in December 2006 he had reached down and felt and heard a popping sound in the middle of the low back followed by a sharp pain shooting down the right leg, and that, although he worked the rest of that day, and then had some vacation days, during which he rested.  He reported that, since then, his pain in the leg had resolved, but that he continued to have mid-lower back pain and right buttock pain that was constant but worse when sitting.  He further reported that this had been the worst exacerbation of pain that he experienced since injuring his back in service.  The assessment was low back pain, acute on chronic.

In his February 2007 notice of disagreement, the Veteran asserted that he had symptoms of low back pain, leg pain, numbness, tingling, and weakness in the leg.  He reported intermittent pain to the lower back with lifting, walking, and lying down, as well as back spasms, tightness, and stiffness.  He reported that, during these episodes, the pain could last for to two to three days, at which times he was unable to perform daily activity.  In his April 2007 substantive appeal, the Veteran asserted that he continued to have radiating pain and muscle spasms in the lower back, that treatment included two doses of Naproxen and daily Hydrocodone.  

A September 2007 VA treatment note indicates that the Veteran reported that his medication for chronic low back pain was working. He was assessed as having chronic low back pain, and as responding well to his medication.  

An October 2007 VA physical therapy note reflects that, on examination, the Veteran presented with a non-antalgic gait and good muscle tone.  Range of motion was within normal limits for flexion, and there was a 25 percent limitation in extension with pain, slight limitation in side bending bilaterally, and pain with bilateral rotation, left greater than right.  Manual muscle test was symmetrical and full bilaterally at all levels.  Knee and ankle jerk were full bilaterally.  Light touch sensation was intact bilaterally and symmetrical for all levels L2-L4, but the area of L5 and S1 was diminished by 20 percent on the left, per the Veteran's report.  Straight leg raise was negative bilaterally for tightness and low back pain provocation.  There was pain to palpation at L3-4 and L5-S1.  The assessment was chronic low back pain, with the Veteran presenting with limitation of motion, especially extension and side bending, that limited his ability to return to previous activities and sports.  It was noted that the Veteran currently worked full time at a desk job, but reported maintaining current activity level via modified/low impact machines for four days per week.  

April 2008 to October 2011 VA treatment records reflect that the Veteran continued to receive medication for his back pain.

The report of a December 1, 2011, VA examination reflects that the Veteran reported that, since 2006, there had been an increase in the frequency of his back pain, and that the intensity had increased.  He reported having pain daily since 2009 without an inciting event, and that he had stopped all bowling, hunting, and fishing in 2006, and had limited running and jogging.  The Veteran reported flare-ups of pain with severe spasms, when he could not move, two times per week for one to five minutes.  He reported having sedentary employment unless he was traveling to do inspections.  He further reported that, if he was at home and had an episode of pain, he called in sick, and that if he was at work he took his pain medications and limited movement the rest of the day.

On range of motion testing, the Veteran had flexion of 0 to 70 degrees, with objective evidence of painful motion beginning at 70 degrees, extension of 0 to 20 degrees with no evidence of painful motion, right lateral flexion from 0 to 15 degrees with pain beginning at 15 degrees, left lateral flexion of 0 to 10 degrees with painful motion beginning at 10 degrees, and left and right lateral rotation form 0 to 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with three repetitions, and after a minimum of three repetitions, flexion was from 0 to 70 degrees, extension was from 0 to 20 degrees, right lateral flexion was from 0 to 20 degrees, left lateral flexion was from 0 to 10 degrees, and right and left lateral rotation was from 0 to 15 degrees.  The Veteran had additional limitation of range of motion after repetitive use testing and additional loss or functional impairment of the spine of less movement than normal and pain on movement.

It was noted that the Veteran had localized tenderness or pain to palpation, that the left hip at the anterior superior iliac crest rode higher and was rotated posteriorly compared to the right.  Mild scoliosis was noted, with slight curve to the right thoracic where there was spasm, then to the left lumbar spine where there was spasm greater than the right.  It was noted that, although there was spasm on the left more than the right, the Veteran was very tender to the right at L4-S1.  It was noted that the Veteran had guarding and/or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal spine contour such as scoliosis, reversed lordosis or abnormal kyphosis.  On muscle strength testing, the Veteran had normal muscle strength bilaterally with hip flexion, knee extension, ankle planter flexion, ankle dorsiflexion, great toe extension.  There was no muscle atrophy.  Reflexes in the knees and ankles were normal, and on sensory examination, light touch testing revealed normal upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4L5/S1), and foot/toes (L5).  Straight leg raising test produced negative results on the right and left, and it was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, including constant or intermittent pain, paresthesias or dysesthesias, or numbness.  There were no other neurologic abnormalities or findings related to a thoracolumbar condition such as bowl or bladder problems or pathologic reflexes.  The Veteran was noted not to have had intervertebral disc syndrome of the thoracolumbar spine.  It was noted that the Veteran occasionally used a cane and a back brace.

The VA examiner noted that the results of a March 2007 MRI revealed disc desiccation and disc bulge at L4/L5 with mild right neuroforamina narrowing, and no canal stenosis seen.  It was further noted that the Veteran's thoracolumbar spine condition impacted his ability to work, as with severe, sharp spasms he could not move, and he reported having these episodes approximately twice a week lasting one to five minutes, and if he was at home and the pain hit, he called in sick, which totaled three to five days in 2011.  It was further noted that the Veteran had had pain and numbness of the left lower leg, but that this resolved after his left knee surgery and nerve release.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating in excess of 10 percent for lumbar strain prior to December 1, 2011, and a rating in excess of 20 percent thereafter, is not warranted at any time since the August 1, 2006, effective date of the grant of service connection. 

At no point from August 1, 2006, to November 30, 2011, has the Veteran's lumbar strain met the criteria for a rating in excess of 10 percent.  The report of an April 2006 QTC examination reflects that, while there was tenderness to palpation of the spine, there were no complaints of radiating pain on movement and muscle spasm was absent.  Furthermore, range of motion was from 0 to 90 degrees of flexion, and 0 to 30 degrees of extension, right and left lateral flexion, right and left rotation, with joint function not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  It was also noted that, pain, fatigue, weakness, lack of endurance, and incoordination did not cause additional functional loss after repetitive use or during flare-ups.  Also, the October 2007 VA physical therapy note reflects that the Veteran had a non-antalgic gait and good muscle tone, and that range of motion was within normal limits for flexion, with a 25 percent limitation in extension with pain, slight limitation in side bending bilaterally, and pain with bilateral rotation.  

The record prior to December 1, 2011, reflects that the Veteran experienced a temporary flare-up of his back pain after reinjuring his back in December 2006, and that he continually received medication for his back pain throughout the appeals period.  However, at no time during this period has forward flexion of the thoracolumbar spine has ever been noted to have been 60 degrees or less or combined range of motion of the thoracolumbar spine to be 120 degrees or less.  Also, there was not noted to be any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis during this period.

The Board notes the Veteran's contentions during this period of intermittent pain to the lower back with lifting, walking, and lying down, as well as tightness, and stiffness, and radiating pain and muscle spasms in the lower back.  The Veteran is competent to report matters within his own personal knowledge, such as back pain and stiffness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even considering the Veteran's assertions, back pain, including radiating back pain, stiffness, aching, and functional impairment, including loss of range of motion are symptoms contemplated in the criteria for a 10 percent rating under DC 5237.  During this period, the Veteran did not assert that flexion of the thoracolumbar spine was limited to 60 degrees or less, or that combined range of motion of the thoracolumbar spine was limited to 120 degrees or less, or that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; moreover, such findings are medical in nature, and the competent medical evidence during this period does not reflect that such criteria were met.

Thus, even considering any additional functional loss due to pain, weakness, excess fatigability, incoordination, or other factors not contemplated in the relevant rating criteria, the Veteran's low back disability prior to December 1, 2011, did not approximate the criteria for a 20 percent rating under  DC 5237 and the General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board again notes that foreword flexion was never noted to be limited to less than 90 degrees, and that, on April 2006 QTC examination, and it was noted that pain, fatigue, weakness, lack of endurance, and incoordination did not cause additional functional loss after repetitive use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-7.  

Furthermore, since December 1, 2011, has the Veteran's lumbar strain has not met the criteria for a rating in excess of 20 percent.  The only pertinent medical evidence of record from that period is the December 1, 2011, VA examination report, which reflects that, on range of motion testing, the Veteran had flexion of 0 to 70 degrees, with objective evidence of painful motion beginning at 70 degrees, extension of 20 degrees with no evidence of painful motion, right lateral flexion from 0 to 15 degrees with pain beginning at 15 degrees, left lateral flexion of 0 to 10 degrees with painful motion beginning at 10 degrees, and left and right lateral rotation from 0 to 15 degrees with no objective evidence of painful motion.  The examination report further reflects that, while the Veteran had additional limitation of range of motion after repetitive use testing and additional loss or functional impairment of the spine of less movement than normal and pain on movement, he was able to perform repetitive testing with three repetitions, and after a minimum of three repetitions, flexion was from 0 to 70 degrees, extension was from 0 to 20 degrees, right lateral flexion was from 0 to 20 degrees, left lateral flexion was from 0 to 10 degrees, and right and left lateral rotation was from 0 to 15 degrees.  Also, while the December 1, 2011 VA examination report reflects spasm severe enough to result in mild scoliosis, such symptoms are contemplated in the criteria for a 20 percent rating under DC 5237.  Even considering any additional functional loss due to pain, weakness, excess fatigability, incoordination, and other such factors, such findings do not approximate lumbar spine disability productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The Board notes that, throughout the claims period, that the Veteran has reported episodes of back pain causing immobility and excessive functional impairment, including episodes of pain lasting up to two to three days with inability to perform daily activity, flare-ups of pain with severe spasms when he could not move two times per week lasting one to five minutes, and interference with his occupation, including having to miss three to five days of work in 2011 due to incapacitating back pain.  In this regard, the Board notes the criteria for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, DC 5343.  However, the record has not reflected that the Veteran's service connected lumbar strain has been productive of, or manifested by, intervertebral disc syndrome; rather, both the April 2006 QTC examiner and December 1, 2011, VA examiner concluded that the Veteran did not have intervertebral disc syndrome.  Furthermore, while the Veteran has asserted having some occasional incapacitating episodes of back pain, the record does not reflect any period of acute signs and symptoms related to the back that have required bed rest and treatment prescribed by a physician having a total duration of at least two weeks during any 12-month period.  Thus, a rating of 20 percent or higher under DC 5243 is not warranted in this case.  See 38 C.F.R. § 4.71a, DC 5343 (2011).  

Finally, the Board has considered whether any associated objective neurologic abnormalities should be rated separately, under an appropriate diagnostic code, during any period in question but finds that the record reflects no such separately compensable neurologic manifestations.  The Veteran asserted in February 2007 that he had symptoms of leg pain, numbness, tingling and weakness in the leg, and it was noted in October 2007 that light touch sensation was diminished by 20 percent on the left in the area of L5 and S1, per the Veteran's report.  However, such left leg numbness has been related in the medical evidence to peripheral nerve disease, and not to the Veteran's lumbar spine disorder.  In this regard, the October 2006 VA treatment record reflects the assessment of peripheral nerve disease, with left low extremity paresthesias and peroneal neuropathy, status post decompression, and the December 1, 2011 VA examiner noted that the Veteran had had pain and numbness of the left lower leg, but that this resolved after his left knee surgery and nerve release.  Furthermore, objective neurologic testing related to the back has not shown compensable neurologic manifestations of the Veteran's lumbar strain, with muscle strength, motor function, and reflexes all consistently shown to be normal, and straight leg raise consistently found to be negative.  Moreover, the December 1, 2011, VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, including constant or intermittent pain, paresthesias or dysesthesias, or numbness.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule

Accordingly, the Board finds that there is no basis for any further staged rating of the Veteran's lumbar strain, pursuant to Fenderson, and that the claim for a higher rating than 10 percent for lumbar strain prior to December 1, 2011, and a rating in excess of 20 percent thereafter, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any further higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  



B.  Meniere's Disease

Under the Schedule, Meniere's disease is rated under DC 6205.  Under DC 6205, hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is rated 60 percent disabling.  Hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  38 C.F.R. § 4.87, DC 6205.  A note to DC 6205 indicates that 
 Meniere's disease is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation, but ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under DC 6205.  Id.

The Board notes that service connection for tinnitus has been granted with a disability rating of 10 percent, effective the day following the Veteran's separation from service.  As the maximum schedular rating available for tinnitus is 10 percent, any further consideration of a separate rating for tinnitus is not warranted.  See 38 C.F.R. § 4.87, DC 6260.

Peripheral vestibular disorders are rated under DC 6204.  Under this code, dizziness and occasional staggering warrants a 30 percent rating, and occasional dizziness warrants a 10 percent rating.  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code, and hearing impairment or suppuration is separately rated and combined.  38 C.F.R. § 4.87, DC 6204.

In this case, the report of an April 2006 QTC examination reflects that the Veteran complained of vertigo and dizziness.  It was noted that he had been treated in the past six months with medication and had had marked decrease in his dizziness problems.  He reported having had only one episode of dizziness in the last six months, and his dizziness was described as a spinning sensation during which he lost his balance and found it hard to focus.  Examination of the ears was normal and showed no active ear disease.  On neurologic examination, Hallpikes and Romberg were normal, there was no nystagmus, tuning test was normal, and heel-toe walk and gait were normal.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
20
10
15
LEFT
15
15
20
20
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was Meniere's syndrome, currently under good control with treatment and only one minor episode in the last six months.

In his February 2007 notice of disagreement, the Veteran asserted that, in late September 2006, his attacks of dizziness began to return more frequently, and that such attacks affected his hearing, balance, and equilibrium, and caused a sensation of spinning, nausea, sweating, and pressure in the ear.  The Veteran asserted that, generally, the only thing he could do was to sit or lie down during an attack.  In his April 2007 substantive appeal, the Veteran asserted that his Meniere's disease symptoms were not present during his VA examination, as his episodes were periodic and occurred over a period of weeks or months, interspersed by periods of remission, and that hearing fluctuation often preceded an attack.  

The report of a December 2011 VA audiological examination reflects that, on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was assessed as having normal hearing in the right ear, and sensorineural hearing loss in the frequency range of 6000 or more Hertz in the left ear.  The Veteran reported that his hearing caused difficulty in conversations with coworkers and family members and feelings of discomfort in the left ear.

The report of a December 2011 VA ear disease examination reflects that the Veteran had a diagnosis of the peripheral vestibular condition of Meniere's syndrome or endolymphatic drops.  It also reflects that the Veteran reported continuing to have dizzy spells once a week, with attacks sudden and with various symptoms reaching peak intensity within minutes and lasting for an hour before subsiding.  It was noted that hearing was affected when symptoms of vertigo occurred, and that he had balance/equilibrium issues such as staggering and drifting to the left, spinning, nausea, sweating and increased pressure of the ears.  It was also noted that the Veteran took continuous medication for his condition.  On examination, the Veteran reported having vertigo, hearing impairment with vertigo, hearing impairment with attacks of vertigo and cerebellar gait, and staggering, all occurring for less than one hour one to four times per month.  Examination of the external ear, ear canal, and tympanic membrane were normal, gait was normal, Romberg test was abnormal or positive for unsteadiness, and Dix Hallpike test for vertigo was normal, with no vertigo or nystagmus during the test.  It was noted that magnetic resonance imaging (MRI) of the brain had been unremarkable.  The Veteran reported that, when he had an episode of vertigo, he was completely incapacitated, and when he was at home he could not go to work, and when at work he had to be driven home.  He further reported having missed eight days of work that year.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating of 30 percent, but no higher, for the Veteran's Meniere's disease is warranted. 

The Board concludes that the criteria for a 30 percent rating under DC 6204 for vestibular disorders is warranted in this case, as the record reflects that the Veteran's Meniere's disease has resulted in symptoms of dizziness and occasional staggering.  The December 2011 VA ear disease examination report reflects the diagnosed peripheral vestibular condition of Meniere's syndrome, and the findings that attacks of vertigo with staggering occurred for less than one hour, every one to four times per month; there is no medical opinion or other evidence contradicting such findings.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such symptomatology approximates dizziness and occasional staggering.  Thus, a 30 percent rating is warranted under DC 6204.  As 30 percent is the highest rating available under DC 6204, a higher rating under that code is not warranted.

However, the Board determines that the Veteran is not entitled to a higher rating under DC 6205, as the objective, competent and persuasive evidence of record reflects that the Veteran does not have hearing impairment.  The Board notes that Veteran has reported hearing loss during attacks of vertigo, and that hearing impairment was reported by the Veteran to the December 2011 VA ear disease examiner.  However, the only competent, objective evidence of whether the Veteran has had hearing impairment are the reports of the April 2006 QTC examination and the report of the December 2011 VA audiological examination.  These examination reports contain the only post-service audiometric findings of record, which reflect normal hearing in the frequency range of 500 to 4000 Hertz.  Regarding the notations of the December 2011 VA ear disease examiner, there are no objective examination findings relating to hearing loss contained in the examiner's report, and mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).

The Board notes that the Veteran is competent to report having hearing problems during attacks of dizziness.  See Layno, 6 Vet. App. at 469.  However, he is not competent to diagnose hearing impairment, medically.  As the objective, competent and persuasive evidence of record reflects that the Veteran does not have hearing impairment, and hearing impairment is a required criterion for a compensable rating under DC 6205, such a rating is not warranted.

Likewise, the Board concludes that a separate rating for a hearing loss disability is not warranted.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  As the audiometric findings of record do not demonstrate any hearing loss disability, a separately compensable rating for hearing loss under DC 6100 is not warranted.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, the Board concludes that the record supports assignment of an initial rating of 30 percent, but no higher, rating for Meniere's disease.  The Board has applied the benefit-of-the doubt doctrine in making this determination, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.  

C.  Extraschedular Consideration

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Board notes the Veteran's assertions regarding his disabilities and occupational impairment, including that his episodes of lumbar spine pain, could last up to three days with inability to perform daily activity, that he called in sick three to five days in 2011 due to exacerbations of back pain, that he was not able to work when completely incapacitated from an episode of vertigo and had missed eight days the previous year as a result.  The Board also notes his assertions that his back and vertigo problems caused him further impairment in performing his job.

The Board acknowledges that the Veteran's service-connected disabilities of lumbar strain and Meniere's disease have impacted his ability to work.  In this regard, the assigned ratings of 10 percent prior to December 1, 2011, and 20 percent thereafter for lumbar strain and 30 percent for Meniere's disease reflect that such disabilities have been productive of impairment in earning capacity.  

However, there is no indication in the record that the average industrial impairment from either disability would be in excess of that contemplated by the assigned ratings, as the manifestations of such disabilities are contemplated by the schedular criteria.  The occupational impairment of the Veteran's service-connected lumbar strain prior to December 1, 2011, including that from pain, stiffness, limited range of motion, and difficulty lifting and bending, is consistent with the nature and severity of low back disability productive of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  The occupational impairment of the Veteran's service-connected lumbar strain since December 1, 2011, which includes muscle spasm productive of mild scoliosis and flexion noted to be 70 degrees or greater, is consistent with the nature and severity of low back disability productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Likewise, the occupational impairment of the Veteran's Meniere's disease, including attacks of vertigo one to four times a month with staggering and loss of balance, are consistent with the nature and severity of vestibular disorder productive of dizziness and occasional staggering.  
Additionally, the record reflects that the Veteran has maintained full time employment throughout the appeals period, and, while he has reported missing days of work due to his disabilities, there is no indication of such factors as marked interference with the Veteran's employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b) (2011).  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to December 1, 2011, and a rating in excess of 20 percent thereafter, is denied.

Entitlement to an initial rating of 30 percent, but no higher, for Meniere's disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


